DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 1, it is suggested that “vehicle, comprising” be changed to –vehicle, the door latch comprising--, for clarity. 
In claim 1, in it is suggested that “when the clutch is engaged, motion” be changed to –when the clutch is engaged with the magnetic field, motion--, for clarity.  Similar changes to this should be made in other claims, including claim 2, 3, 10, 11, 12, 14, 15, 17, and 20. 
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (in claim 1) in the preamble a door latch is set forth, however it is unclear how and in what ways to the various elements of the claimed invention work together to achieve a latching/locking function of the set forth door latch (presently no clear latching function can be determined from the claim language); it is unclear what structurally and functionally constitutes “a clutch” in the context of the claim language, and how and in what ways it achieves the claimed associated function (presently no significant structural and functional language is found in the claim language to adequately define a clutch).   
Similar 112 issues of incompleteness are found throughout the remaining claims, particularly claims 8, 15, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diming et al, US Patent Application Publication 2006/0226941A1. See the embodiment of figures 30 and 31.  A a door latch for a motor vehicle, comprising a pawl 185d; a release lever 171d; and, as best understood, what is at least broadly considered a clutch 172d selectively engaged by a magnetic field (from 173d), and, when the clutch is engaged, motion of the release lever is transmitted to the pawl via the clutch. The clutch is disengaged, motion of the release lever is not transmitted to the pawl.  A motor vehicle, comprising a body including a striker pin; a door configured to open and close relative to the body, the door including a door latch, the door latch including: a fork bolt configured to receive the striker pin when the door is closed, a pawl configured to hold the fork bolt to keep the door closed, a release lever, and a clutch selectively engaged by a magnetic field, and wherein, when the clutch is engaged, motion of the release lever is transmitted to the pawl via the clutch such that the pawl releases the fork bolt, thereby allowing the door to open.  The door includes a door handle, and wherein the release lever is coupled to the door handle.
In consideration of the above, the claimed method of claims 17 and 20 is inherent to the design. 

Allowable Subject Matter
Claims 18 and 19, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-16, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive. 
Applicant argues that the claims are merely broad and one skilled in the art in light of a reading of the specification would understand the claimed invention, and thus the 112 rejections are improper.  However, the examiner is of the position that although it is true that the claims should be read in light of the specifications, it is also true that the claims should stand alone, and require sufficient defining structural and functional elements to establish the scope of claimed invention.  Presently, the scope of claimed invention is unclear because of the lack of clarifying definitively language.  The claims are not merely broad, but do not provide sufficient structure and function to establish a scope of an operable invention.  Further, the examiner is required to read the claims with the broadest reasonable interpretation, and the examiner should not read the defined elements of the disclosure into the claims.  Thus, as outlined in the above 112 rejection(s), more essential clarifying language is needed to defined an operable invention. 
	Applicant argues that a “clutch” is a known term of art, and appears to suggest that the known or common constructions of a typical clutch should be read into the claims.  Although the examiner agrees that clutches are common in the art of door latches of the disclosed type, the claims are required to stand alone and the examiner should not read or assume limitations from the specification or the common state of the art into the claims.  More clarifying language is needed to define an operative invention with respect to the claimed clutch.
	
Conclusion
This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675